EMPLOYMENT AGREEMENT

        This Employment Agreement (the “Agreement”) is made and entered into as
of the 1st day of January, 2000 (the “Effective Date”), by and between Magnum
Hunter Resources, Inc., a Nevada corporation (“Magnum Hunter”) and its
affiliates, Gruy Petroleum Management Co., a Texas Corporation and a
wholly-owned subsidiary of Magnum Hunter, (collectively, the “Employer”) and
Gary C. Evans (“Employee”).

        WHEREAS, the Board of Directors of the Employer (the “Board”) recognizes
that it is important to attract, hire and retain key officers and management
personnel;

        WHEREAS, the Board also recognizes that, in the event of a Change in
Control (as hereinafter defined), significant distractions of its key management
and operations personnel can result because of the uncertainties inherent in
such a situation;

        WHEREAS, the Board has determined that it is essential and in the best
interest of the Employer and its stockholders to retain officers and key
employees in the event of a threat or occurrence of Change in Control and to
ensure their continued dedication and efforts in such event without undue
concern for their personal, financial and employment security; and

        WHEREAS, in order to induce qualified candidates to accept employment
with the Employer and to remain in the employ of the Employer in the event of a
threat or the occurrence of a Change in Control, the Employer desires to enter
into this Agreement with the Employee.

        NOW THEREFORE, for and in consideration of the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1.         Employment. Employer hereby employs Employee and Employee hereby
accepts employment with Employer upon the terms and conditions hereinafter set
forth.


2.         Duties. Employee shall serve the Employer as President and Chief
Executive Officer of the Employer with such responsibilities as shall be
determined from time to time by the Board; provided, however, that all duties
assigned to Employee hereunder shall be commensurate with the skill and
experience of Employee. Employee agrees to devote all of his professional time,
attention, skills, benefits and best efforts to the performance of his duties
hereunder and to the promotion of the business and interests of Employer.


3.         Term. This Agreement shall become effective on the Effective Date,
and shall continue, unless earlier terminated in accordance with the terms of
this Agreement, for a period of six (6) years commencing on the Effective Date.
This Agreement shall thereafter be automatically renewed for a period of one
year, unless earlier terminated as provided herein, and unless one party has
given written notice to the other party of its or his intention not to renew
this Agreement at least thirty (30) days prior to the expiration of its then
current term (the “Term”).


4.         Compensation. As compensation for his services rendered under this
Agreement, Employee shall be entitled to receive the following:


(a)         Base Salary. During the Term, Employee shall initially be paid an
annual salary of Three Hundred Thousand and No/100 Dollars ($300,000.00) per
annum (the “Base Salary”) payable in equal payments twice a month for a total of
twenty-four (24) payments per year. The Base Salary may be increased or
decreased as the Board may determine from time to time;


(b)         Expenses. Employer shall reimburse Employee for all reasonable and
necessary out-of-pocket travel and other expenses incurred by Employee in
rendering services required under the terms of this Agreement, promptly after
submission, on a monthly basis, of a detailed statement of such expenses and
reasonable documentation.


(c)         Bonus. Expressly conditioned on the Employee being employed on the
last day of the fiscal year of the Employer, the Employee may receive a bonus in
an amount determined solely by the unanimous approval of the compensation
committee of Employer and the Board, in their sole discretion.


(d)         Benefits. During the Term, Employee shall be entitled to receive
such group benefits as Employer may provide to its other employees at comparable
salaries and responsibilities to those of Employee.


(e)         Automobile. During the Term, Employee shall have use of a company
automobile, the make and model of which shall be mutually agreed upon between
the parties. The Employer shall pay all expenses associated with the automobile,
including maintenance, insurance and fuel costs. Employee may request a newer
vintage of automobile no more than once every twenty-four (24) months.


(f)         Entertainment Allowance. Employer shall reimburse Employee for all
reasonable entertainment expenses incurred by Employee in connection with
developing the business of Employer, and in no event, more than ten (10)
business days after submission on a monthly basis of a detailed statement of
such expenses and reasonable documentation.


(g)         Key Man Life Insurance. Employer shall purchase Key Man Life
Insurance on Employee’s life, in the face amount of Twelve Million and no/100
Dollars ($12,000,000.00). The beneficiaries of such policy shall be as follows:
Six Million and no/100 Dollars ($6,000,000.00) is to be paid to Employee’s
estate or as otherwise designated by Employee, and the remaining Six Million and
no/100 Dollars ($6,000,000.00) shall be paid to Employer. The money paid to
Employer from such policy shall be used to purchase a significant portion of the
shares of stock of Employer which were owned by Employee prior to his death, if
the estate of Employee desires to sell such shares of stock.


2

  Except as provided in Section 7, the compensation set forth in this Section 4
will be the sole compensation payable to Employee and no additional compensation
or fee will be payable by Employer to Employee by reason of any benefit gained
by the Employer directly or indirectly through Employee’s efforts on Employer’s
behalf, nor shall Employer be liable in any way for any additional compensation
or fee unless Employer shall have expressly agreed thereto in writing.


5.         Confidentiality; Covenants Not-To-Compete.


(a)         Acknowledgment of Proprietary Interest. Employee acknowledges and
agrees that he has had access to proprietary information and also recognizes the
sole proprietary interest of Employer in any Trade Secrets (as hereinafter
defined) of Employer. Employee further acknowledges and agrees that any and all
Trade Secrets of Employer, learned by Employee during the course of his
employment by Employer or otherwise, whether developed by Employee alone or in
conjunction with others or otherwise, is and shall be the property of Employer.
Employee further acknowledges and understands that his disclosure of any Trade
Secrets of Employer will result in irreparable injury and damage to Employer. As
used herein, “Trade Secrets” means all non-public confidential and proprietary
information of Employer whether embodied in writing, a computer disk, video or
magnetic tape, CD-Rom or in other form, relating to the business, operations or
affairs of Employer and, any other confidential information that Employee may
then possess or have under Employee’s control, including, without limitation,
information derived from reports, investigations, experiments, research, work in
progress, drawings, designs, plans, proposals, codes, marketing and sales
programs, client lists, mailing lists, financial projections, any information
regarding Employer’s oil and gas properties, maps, plats, surveys, geophysical
and geological data, cost summaries, pricing formula, reports, studies, well
logs, production data, land and title records, leases and all other materials,
or information prepared, compiled, evaluated, interpreted or performed, for or
by Employer. “Trade Secrets” also includes confidential information related to
the business, products or sales of Employer or Employer’s customers or other
business relationships.


(b)         Covenants Not-To-Divulge Trade Secrets. Employee acknowledges and
agrees that Employer is entitled to prevent the disclosure of Trade Secrets of
Employer. As a portion of the consideration for the employment of Employee and
for the compensation being paid to Employee by Employer, Employee agrees at all
times during the term of this Agreement and for three (3) years thereafter to
hold in strictest confidence and not to disclose or allow to be disclosed to any
person, firm, or corporation, other than to persons engaged by Employer to
further the business of Employer, Trade Secrets of Employer, without the prior
written consent of Employer, including Trade Secrets developed by Employee.
Notwithstanding the foregoing, Employee shall not be obligated to keep secret
and not to disclose or allow to be disclosed knowledge or information (a) which
has become generally known to the public through no wrongful act of Employee;
(b) which has been rightfully received by Employee from a third party which to
Employee’s knowledge was received without


3

  restriction on disclosure and not in violation of any confidentiality
obligation of said third party; (c) which has been approved for release without
restriction as to use or disclosure by written authorization of Employer; or (d)
which has been disclosed pursuant to a requirement of a governmental agency or
of law without similar restrictions or other protections against public
disclosure, or which disclosure is required by operation of law. Without
limiting the generality of the foregoing, Employee agrees to affirmatively take
such precautions as Employer may reasonably request or Employee reasonably
believes are appropriate to prevent the disclosure, copying or use of any of the
computer software programs, data bases or other such information now existing or
hereafter developed to any person or for any purpose not specifically authorized
by Employer.


(c)         Abide by Third Party Confidentiality Agreements. Employee
acknowledges that Employer enters into confidentiality agreements with third
parties. Without limiting the generality of the foregoing, Employee agrees to
abide by the terms and conditions of such confidentiality agreements during the
term of this Agreement for a period beginning on the Effective Date and ending
three (3) years following the Employee’s termination of employment with the
Employer for any reason.


(d)         Return of Materials at Termination. In the event of any termination
of this Agreement for any reason whatsoever, Employee will promptly deliver to
Employer all documents, data and other information pertaining to Trade Secrets.
Employee shall not take any documents or other information, or any reproduction
or excerpt thereof, containing or pertaining to any Trade Secrets.


(e)         Competition During the Term of this Agreement. From the period
beginning on the Effective Date and ending two (2) years following the
Employee’s voluntary termination of employment with the Employer:


    (i)        Employee shall not, directly or indirectly, either for himself or
any other person, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, or
be employed by, associated with, or in any manner connected with, lend
Employee’s credit to, or render services or advice to, any business whose
products or activities compete in whole or in part with the oil and gas
exploration and production activities or the Employer in the southwestern and
southeastern portions of the United States and the Gulf of Mexico (including any
offshore activities) and any other business which Employer is involved in or
pursuing in the regions in which Employer is conducting such activities at the
time of Employee’s termination; provided, however, that (aa) this Section 5(e)
shall not prohibit Employee from purchasing or holding an equity interest of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) whether or not such securities are listed on
any national or regional securities exchanges or have been registered under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and (bb) this Section 5(e) shall not prohibit Employee from engaging in
any such activities unless such Employee is using Employer’s Trade Secrets in
connection therewith.


4

    (ii)        Employee shall not, directly or indirectly, either for himself
or any other person (A) solicit, induce, recruit, or attempt to solicit, induce
or recruit any employee of the Employer or to leave the employ of the Employer,
(B) in any way interfere with the relationship between the Employer and any
employee thereof, (C) employ, or otherwise engage as an employee, independent
contractor or otherwise, any employee of the Employer or (D) induce or attempt
to induce any customer, representative, supplier, licensee or business relation
of the Employer to cease doing business with the Employer, or in any way
interfere with the relationship between any customer, representative, supplier,
licensee or business relation of the Employer.


    (iii)        Employee shall not, directly or indirectly, either for himself
or any other person, do business with or solicit the business of any person
known to Employee to be a customer of, or potential customer of, the Employer,
whether or not the Employee had personal contact with such person, with respect
to products, services or other business activities which compete in whole or in
part with the products, services or other business activities of the Employer.


(f)         Tolling of Statute of Limitations. In the event of a breach by
Employee of any covenant set forth in Section 5 above, the term of such
covenants shall be extended by the period of the duration of such breach.


(g)         Reasonableness of Terms. The time, scope, geographic area and other
provisions hereof are reasonable and are necessary under the circumstances to
protect the Employer and to enable the Employer to receive the benefit of this
bargain under this Agreement.


(h)         Reformation. If a court of competent jurisdiction determines that
the limitations as to time, geographical area or scope of activity to be
restrained contained herein are not reasonable and impose a greater restraint
than is necessary to protect the goodwill or other business interest of the
Employer, then the parties agree that such court should (and Employee will
request such court to) reform this Agreement to the extent necessary to cause
the limitations contained herein as to time, geographical area and scope of
activity to be restrained to be reasonable and to impose a restraint that is not
greater than necessary to protect the goodwill or other business interests of
the Employer and such court then shall enforce this Agreement as reformed.


6.         Prohibition of Disparaging Remarks. Employee shall, during the term
of this Agreement, refrain from making disparaging, negative or other similar
remarks concerning Employer, any of its subsidiaries or other affiliated
companies, to any third party that causes substantial harm to Employer, except
to the extent that Employee is required to make such remarks (a) by applicable
law or regulation or judicial or regulatory process or (b) in or in connection
with any pending or threatened litigation relating to this Agreement or any
transaction contemplated hereby or thereby. Similarly, Employer shall, during
the term of this Agreement, refrain from making disparaging, negative or other
similar remarks concerning Employee to any third party except to the extent that
Employer is required to make such remarks (a) by applicable law or regulation or
judicial or regulatory process or (b) in or in


5

  connection with any pending or threatened litigation relating to this
Agreement or any transaction contemplated hereby or thereby. In view of the
difficulty of determining the amount of damages that may result to the parties
hereto from the breach of the provision of this Section 6, it is the intent of
the parties hereto that, in addition to monetary damages, any non-breaching
party shall have the right to prevent any such breach in equity or otherwise,
including without limitation prevention by means of injunctive relief.


7.         Termination Events.


(a)         This Agreement and the employment relationship created hereby shall
terminate upon the occurrence of any of the following events:


(i)         The expiration of the Term or any renewal period as set forth in
Section 3 above, provided that either Employee or Employer has given at least
thirty (30) days prior written notice to the other party of such party’s
intention not to renew;


(ii)         The death of Employee;


(iii)         The “Disability” (as hereinafter defined) of Employee;


(iv)         Written notice from Employer to Employee of termination for “Just
Cause” (as hereinafter defined); or


(v)         Thirty (30) days written notice by Employee to Employer for “Good
Reason” (as hereinafter defined) provided that the event constituting Good
Reason occurs within three (3) years of a “Change in Control” (as hereinafter
defined).


(b)         Definitions.


(i)         For purposes of Section 7(a)(iii) above, the “Disability” of
Employee shall mean a physical or mental infirmity which impairs the Employee’s
ability to substantially perform his duties under this Agreement for a period of
120 consecutive days or for 120 days out of any 150 consecutive day period.


(ii)         For purposes of Section 7(a)(iv) above, “Just Cause” shall mean:


(1)         the failure of Employee to diligently or effectively perform his
duties under this Agreement;


(2)         If Employee has been accused of sexually-harassing another
individual and such accusation is either confirmed by Employer upon its own
investigation or confirmed by a finding of a court of competent jurisdiction or
the EEOC;


6

(3)         the commission by Employee of any act involving moral turpitude or
the commission by Employee of any act or the suffering by Employee of any
occurrence or state of facts which renders Employee incapable of performing his
duties under this Agreement, or adversely affects or could reasonably be
expected to adversely affect Employer’s business reputation;


(4)         any breach by Employee of any of the material terms of, or the
failure to perform any material covenant contained in, this Agreement; or


(5)         the violation by Employee of material instructions or material
policies established by Employer with respect to the operation of its business
and affairs or Employee’s failure, in a material respect, to carry out the
reasonable instructions of the Board of Employer;


  provided, however, that no termination of Employee’s employment shall be for
Just Cause under Section 7(a)(iv) until there shall have been delivered to the
Employee a copy of a written notice setting forth that the Employee was guilty
of the particular conduct and specifying the particulars thereof in detail, and
the Employee shall have been provided an opportunity to be heard by the entire
Board.


(iii)         For purposes of Section 7(a)(v) above, the term “Good Reason”
shall mean the occurrence of any of the events or conditions described in items
(1) through (7) below within three (3) years after a Change in Control has
occurred:


(1)         A substantial adverse change in the Employee’s status, position or
responsibilities (including reporting responsibilities) which represents an
adverse change from his status, position or responsibilities as in effect
immediately prior thereto;


(2)         Any reduction in the Employee’s Base Salary;


(3)         The Employer’s requiring the Employee to be based at any place
outside fifty (50) miles from Irving, Texas, except for reasonably required
travel in connection with the Employer’s business which is not greater than such
travel requirements prior to the Change in Control;


(4)         The insolvency of Employer or the filing (by any party, including
the Employer) of a petition for the bankruptcy of the Employer;


(5)         Any material breach by the Employer of any provision of this
Agreement;


(6)         Any purported termination of the Employee’s employment for Just
Cause by the Employer which does not comply with the terms of Section 7(a)(iv)
or Section 7(b)(ii); or


7

(7)         The failure of the Employer to obtain an agreement, satisfactory to
the Employee, from any successor or assignee of the Employer to assume and agree
to perform this Agreement, as contemplated in Sections 2, 3, 7 and 8 hereof.


(iv)         For purposes of Section 7(a)(v) above, the term “Change in Control”
of the Employer shall mean if any of the following events have occurred:


(1)         An acquisition of any voting securities of the Employer (the “Voting
Securities”) by a “Person” (as that term is used for the purposes of Section
13(d) of the Exchange Act) immediately after which such person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of one hundred percent (100%) or more of the combined voting power of the
Employer’s then outstanding Voting Securities; or


(2)         The following events have occurred during a one (1) year period:


(a)         The Chief Executive Officer changes for any reason; and


(b)         An acquisition of any voting securities of the Employer (the “Voting
Securities”) by a “Person” (as that term is used for the purposes of Section
13(d) of the Exchange Act) immediately after which such person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of forty percent (40%) or more of the combined voting power of the Employer’s
then outstanding Voting Securities; and


(c)         The individuals who, as of January 1, 2000, and each January 1
thereafter are members of the Board (the “Incumbent Board”) cease to constitute
at least fifty-one percent (51%) of the members of the Board.


8.         Termination Payments.


(a)         In the event of the termination of Employee’s employment for any
reason specified in Section 7 (other than the reasons set forth in Sections
7(a)(iii) or Section (a)(v)), Employee shall be entitled only to the
compensation earned by him as of the effective date of termination, including
any declared but unpaid, bonus or pro-rata portion thereof.


(b)         In the event of the termination of Employee’s employment as the
result of Section 7(a)(iii), Employee shall be entitled to compensation for the
remaining term of the Agreement until the disability insurance company begins
making payments to the Employee.


(c)         In the event of the termination of the Employee’s employment for the
reason specified in Section 7(a)(v), Employee shall be entitled to receive,
immediately in one lump sum, three (3) times the sum of the following: (i) the
current Base Salary, plus (ii)


8

  annualized bonus from the previous year, plus (iii) the value of the
automobile benefits outlined in this Agreement for the current year.


(d)         In addition, any medical, dental and group life insurance covering
the Employee and his dependents shall continue until the earlier of (i) twelve
(12) months after the Change in Control or (ii) the date the Employee becomes a
participant in the group insurance benefit program of a new employer, with the
understanding that the Employer shall pay for such benefits for the Employee,
and the Employee shall pay for that portion of the premiums related to the
coverage for Employee’s dependents.


(e)         If the Employee pays or becomes obligated to pay any excise tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
on any payment or benefit he receives (whether pursuant to this Agreement or
otherwise) in connection with the event giving rise to his right to receive
payments and benefits under Section 8(c) of this Agreement, the Employer shall
pay to the Employee an amount equal to the total excise tax paid or payable.


9.         Remedies. Each party recognizes and acknowledges that in the event of
any default in, or breach of any of, the terms, conditions and provisions of
this Agreement (either actual or threatened) by the other party, then the
non-defaulting party’s remedies at law shall be inadequate. Accordingly, each
party agrees that in such event, the non-defaulting party shall have the right
of specific performance and/or injunctive relief in addition to any and all
other remedies and rights at law or in equity, and such rights and remedies
shall be cumulative.


10.         Acknowledgments. Employee acknowledges and recognizes that the
enforcement of any of the non-competition provisions set forth in Section 5
above by Employer will not interfere with Employee’s ability to pursue a proper
livelihood. Employee further represents that he is capable of pursuing a career
in other industries to earn a proper livelihood. Employee recognizes and agrees
that the enforcement of this Agreement is necessary to ensure the preservation
and continuity of the business and good will of Employer. Employee agrees that
due to the nature of Employer’s business, the non-competition restrictions set
forth in this Agreement are reasonable as to time and geographic area. Employer
and Employee hereby agree that notwithstanding any other provision of this
Agreement, Employee shall have all rights to products or information, or
applications of such information, which do not relate to Employer’s business and
were developed during the non-employment hours and without utilizing any
resources of Employer.


11.         Notices. Any notices, consents, demands, requests, approvals and
other communications to be given under this Agreement by either party to the
other shall be deemed to have been duly given in writing personally delivered,
by facsimile or sent by mail, registered or certified, postage prepaid with
return receipt requested, as follows:


           If to Employer: 600 East Las Colinas Blvd.
Suite 1100
Irving, Texas 75039

9

  Attention: Morgan F. Johnston
Telephone: (972) 401-0752
Facsimile: (972) 401-3110
          If to Employee: 13215 Glad Acres
Dallas, Texas 75234
Telephone: (972) 406-9450
Facsimile: (972) 406-9160

  Notices delivered personally shall be deemed communicated as of actual receipt
or receipt of facsimile; mailed notices shall be deemed communicated as of three
(3) days after mailing.


12.         Survival. The following sections of this Agreement shall survive
termination of this Agreement for any reason: Sections 5, 6, 7, 8, 9, 11, 13,
14, 15, 16 and 17.


13.         Arbitration. The parties agree to binding arbitration in any action,
proceeding or counterclaim arising out of or relating to this Agreement. Such
arbitration will be conducted in Dallas, Texas through the offices of and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered in any arbitration may be entered
in any court of competent jurisdiction or application may be made to such court
for a judicial acceptance of the award and an enforcement, as the law of such
jurisdiction may require or allow.


14.         Entire Agreement. This Agreement contains the entire agreement of
the parties hereto and supersedes all prior agreements and understandings, oral
or written between the parties hereto. No modification or amendment of any of
the terms, conditions or provisions herein may be made otherwise than by written
agreement signed by the parties hereto.


15.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS.


16.         Parties Bound. This Agreement and the rights and obligations
hereunder shall be binding upon and inure to the benefit of Employer and
Employee, and their respective heirs, personal representatives, successors and
assigns. Employer shall have the right to assign this Agreement to any affiliate
or to its successors or assigns provided that such affiliate, successor or
assign agrees to be bound by the terms hereof. The terms “successors” and
“assigns” shall include any person, corporation, partnership or other entity
that buys all or substantially all of Employer’s assets or all of its stock, or
with which Employer merges or consolidates. The rights, duties or benefits to
Employee hereunder are personal to him, and no such right or benefit may be
assigned by him.


17.         Estate. If Employee dies prior to the payment of all sums owed, or
to be owed, to Employee pursuant to Section 4 above, then such sums, as they
become due, shall be paid to Employee’s estate.


10

18.         Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law. It is
the intent of each of the parties that the covenants not-to-compete contained in
Section 5 above be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.


19.         Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.


20.         Captions. The captions in this Agreement are for convenience of
reference only and shall not limit or otherwise affect any of the terms or
provisions hereof.


21.         Costs. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.


22.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same instrument, but only one of which need be produced.


EMPLOYER:

GRUY PETROLEUM MANAGEMENT CO.


By: ____________________________________
Richard R. Frazier
President
  EMPLOYER'S PARENT COMPANY:

MAGNUM HUNTER RESOURCES, INC.


By: ________________________________
Morgan F. Johnston
Vice President, General Counsel &
Secretary

EMPLOYEE:


______________________________
Gary C. Evans


11

--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT

        This Amendment to Employment Agreement (this “Amendment”), effective as
of October 6, 2004, is by and among Magnum Hunter Resources, Inc., a Nevada
corporation (the “Company”), Gruy Petroleum Management Co., a Texas corporation
and wholly owned subsidiary of the Company (“Gruy,” and together with the
Company, “Employer”), and Gary C. Evans, individually (“Employee”).

A. Employer and Employee are parties to that certain Employment Agreement, dated
as of January 1, 2000 (the “Original Agreement”), which is still in effect.


B. In accordance with Section 14 of the Original Agreement, Employer and
Employee wish to amend the Original Agreement as provided herein.


Employer and Employee agree as follows:

1.     Defined Terms. Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment have the respective meanings given them in the
Original Agreement.

2.     Section 1 Amendment. Section 1 of the Original Agreement is amended to
read in its entirety as follows:

“1.         Employment. Employer hereby employs Employee, and Employee hereby
accepts employment with Employer upon the terms and conditions hereinafter set
forth. However, Employee will retire from his employment and all positions held
with Employer, other than as a director of the Company, no later than April 4,
2005 (“Retirement”). Employee will give at least ten days’ prior written notice
to Employer if Employee desires for his Retirement to be effective earlier than
April 4, 2005; provided, that if both (a) an event constituting Good Reason, or
that would have constituted Good Reason if Employee had remained employed under
this Agreement after the date of his Retirement, occurs after a Change in
Control on or before December 31, 2005, and (b) none of the events constituting
Just Cause, or that would have constituted Just Cause (except for any event
described in Section 7(b)(ii)(5)) if Employee had remained employed under this
Agreement after the date of his Retirement, has occurred on or before the date
of the Change in Control, then his termination shall be considered for purposes
of Section 8 to be for Good Reason rather than Retirement. Employee’s Retirement
shall not be deemed a “voluntary termination of employment” by Employee for
purposes of this Agreement.”


3.     Section 2 Amendment. Section 2 of the Original Agreement is amended to
read in its entirety as follows:

  “2.        Duties. Employee shall serve Employer as President and Chief
Executive Officer of Employer with such responsibilities as shall be determined
from time to time by Employer’s Board of Directors. Among other
responsibilities, Employee shall (a) report to the Company’s Chairman of the
Board on all material matters regarding the strategic planning and direction of
Employer, and (b) cooperate in connection with Employer’s consideration and
selection of, and transition to, a successor President and Chief Executive
Officer upon Employee’s Retirement. Employee agrees to devote all of his
professional time, attention, skills, benefits and best efforts to the
performance of his duties hereunder and to the promotion of the business and
interests of Employer.”


--------------------------------------------------------------------------------

4.     Section 3 Amendment. Section 3 of the Original Agreement is amended to
read in its entirety as follows:

  “3.        Term. This Agreement shall become effective on the Effective Date,
and shall continue, unless earlier terminated in accordance with the terms of
this Agreement, until April 4, 2005 or any earlier Retirement by Employee (the
“Term”).”


5.     Section 5 Amendment. The introductory sentence of subsection (e) of
Section 5 of the Original Agreement is amended to read in its entirety as
follows:

“(e)         Competition During and After the Term of this Agreement. From the
period beginning on the Effective Date and ending either (x) two (2) years
following Employee’s voluntary termination of employment with Employer or (y) if
the Term expires or is terminated because of Employee’s Retirement, on December
31, 2005:"


6.     Section 6 Amendment. Section 6 of the Original Agreement is amended to
read in its entirety as follows:

“6.         Prohibition on Disparaging Remarks. During the Term and for three
(3) years following termination of Employee’s employment with Employer for any
reason, Employee shall refrain from making or soliciting any disparaging,
negative or other similar remarks concerning (i) Employer, (ii) any of its
subsidiaries or other affiliated companies, (iii) any of their respective
current and former directors, or (iv) any of their respective officers or
employees on or after October 6, 2004, to any third party, except to the extent
that Employee is required to make such remarks (a) by applicable law or
regulation or judicial or regulatory process, (b) in or in connection with any
pending or threatened litigation relating to this Agreement or any transaction
contemplated hereby or thereby, or (c) in his capacity as a member of the Board
of Directors of the Company, for its corporate purposes, in any confidential
meetings of the Board or any of its committees or in confidential communications
to other directors of the Company. Similarly, during the Term and for three (3)
years following termination of Employee’s employment with Employer for any
reason, Employer shall refrain from making or soliciting any disparaging,
negative or other similar remarks concerning Employee or any members of his
immediate family to any third party, except to the extent that Employer is
required to make such remarks (a) by applicable law or regulation or judicial or
regulatory process, (b) in or in connection with any pending or threatened
litigation relating to this Agreement or any transaction contemplated hereby or
thereby, or (c) for its corporate purposes in any confidential meetings of its
boards or any of their respective committees or in confidential communications
within Employer. In view of the difficulty of determining the amount of damages
that may result to the parties hereto from the breach of the provisions of this
Section 6, it is the intent of the parties hereto that, in addition to monetary
damages, any non-breaching party shall have the right to prevent any such breach
in equity or otherwise, including, without limitation, prevention by means of
injunctive relief.”


--------------------------------------------------------------------------------

7.     Section 7(a)(i) Amendment. Subsection (a)(i) of Section 7 of the Original
Agreement is amended to read in its entirety as follows:

“(i)         The expiration of the Term on April 4, 2005 or upon any earlier
Retirement by Employee as set forth in Section 3 above;"


8.     Section 7(b)(ii) Amendments. Subsections (b)(ii)(4) and (5) of Section 7
of the Original Agreement are amended to read in their entirety as follows:

“(4)         any breach of by Employee of any of the terms of, or the failure to
perform any covenant contained in this Agreement; or


  “(5)         the violation by Employee of (x) any existing written policies
established by Employer, or (y) any other policies or instructions established
by the Company’s Board of Directors or any of its committees that are clearly
communicated to Employee by or on behalf of the Company’s Board of Directors or
any such committee with respect to the operation of Employer’s business and
affairs; or Employee’s failure, in any respect, to carry out any of the
instructions of the Company’s Board of Directors or any of its committees, or
any of the instructions of the Company’s Chairman of the Board regarding the
matters referred to in Section 2(a) above, that are clearly communicated to
Employee by or on behalf of the Company’s Board of Directors or any such
committee or by the Company’s Chairman of the Board;"


9.     Section 7(b)(iv) Amendment. The introductory language of subsection
(b)(iv) of Section 7 of the Original Agreement is amended to read in its
entirety as follows:

“(iv)         For purposes of Section 7(a)(v) above, the term “Change in
Control” of Employer shall mean if any of the following events have occurred on
or before December 31, 2005:"


10.     Section 8(a) Amendment. Section 8(a) of the Original Agreement is
amended to read in its entirety as follows:

--------------------------------------------------------------------------------

“(a)         In the event of the termination of Employee’s employment for any
reason specified in Section 7 (other than the reasons set forth in Sections
7(a)(i), (iii), or (v)), Employee shall be entitled only to the compensation
earned by him as of the effective date of termination, including any declared
but unpaid bonus or pro-rata portion thereof.”


11.     Section 8(c) Amendment. Section 8(c) of the Original Agreement is
amended by deleting the “.” at the end of the first sentence and adding the
following:

  “; except that if the termination of Employee’s employment is considered to be
Good Reason under the proviso in Section 1, Employee shall instead be entitled
to receive, immediately in one lump sum, three (3) times the sum of the
following: (x) the Base Salary in effect immediately before Employee’s
retirement, plus (y) annualized bonus, if any, for Employer’s 2004 fiscal year,
plus (z) $7,500, which is the annual value of Employee’s automobile benefits;
provided, that any payments or benefits provided under this Agreement to
Employee upon and after Employee’s Retirement (later considered to be Good
Reason) will be credited against all amounts and benefits payable or to be
provided to Employee and his dependents under Section 8 of this Agreement.”


12.     Section 8(f) Amendment. The following is added to the Original Agreement
as a new Section 8(f):

“(f)         In the event of the Employee’s Retirement in accordance with
Section 7(a)(i), Employee shall be entitled to the following:


(i)         Payment of an amount equal to his fiscal 2005 base salary through
December 31, 2005, payable in the same manner as theretofore paid under Section
4(a) hereof;


(ii)         If and so long as Employee has not become eligible to participate
in group health coverage of another employer and Employee and his qualified
dependents have elected to continue group health coverage under Employer’s group
health plan pursuant to Sections 601 and 608 of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), the payment of amounts to reimburse
Employee for all COBRA insurance premiums for Employee and his qualified
dependents until December 31, 2005;


(iii)         Provision of such group benefits, other than the insurance
benefits described in subsection (ii) of this Section 8(e), as Employer provides
until December 31, 2005 to its employees with comparable salaries and
responsibilities to those of Employee immediately before his Retirement;


(iv)         Payment of the premiums on the existing policy or policies of
key-man life insurance on Employee’s life in the aggregate face amount of $12
million through December 31, 2005; and


--------------------------------------------------------------------------------

(v)         Assignment to Employee, and Employee’s assumption (at Employee’s
cost), of the existing lease by Employer of the automobile that he is using
immediately before his Retirement and reimbursement to Employee of an amount
equal to $7,500 less the amount paid to Employee or for his benefit under
Section 4(e) during the fiscal year of his Retirement before the date of his
Retirement, payable by Employer in the same manner as theretofore paid under
Section 4(e); provided, that if the lease cannot be assigned, Employer will pay
an amount equal to $7,500 annually for Employee’s personal lease and use of one
automobile through December 31, 2005, payable in the same manner as theretofore
paid under Section 4(e).


13.     Section 11 Amendment. The address and numbers for notices and other
communications to be given under the Original Agreement, as amended by this
Amendment, to Employee are amended to be as follows:

  2100 LaRochelle
Flower Mound, Texas 75022
Telephone:    (972) 410-1395
Facsimile:    (972) 410-1396


14.     Remaining Parts of Agreement. Except as amended by this Amendment, all
provisions of the Original Agreement shall continue in full force and effect as
written. In the event of any conflict or inconsistency between the terms of this
Amendment and the terms of the Original Agreement, the terms of this Amendment
shall control.

15.     Certain Applicable Provisions. Sections 9 through 22 of the Original
Agreement (including, without limitation, Section 11 as amended by this
Amendment) shall apply to this Amendment as well as to the Original Agreement.

--------------------------------------------------------------------------------

        The parties have signed this Amendment to be effective as of the date
set forth in the first paragraph.

EMPLOYER:

MAGNUM HUNTER RESOURCES, INC.


By: ________________________________________
Name: ________________________________________
Title: ________________________________________



GRUY PETROLEUM MANAGEMENT CO.


By: ________________________________________
Name: ________________________________________
Title: ________________________________________



EMPLOYEE:


________________________________________
Gary C. Evans, individually  